COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-118-CV





IN RE CADALIN, L.L.C.	RELATOR







-----------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of injunction and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of injunction is denied.  In addition, this court vacates its April 3, 2006 order staying the respondent’s March 31, 2006 order in trial court cause number 67-208771-04.



Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:	CAYCE, C.J.; HOLMAN and WALKER, JJ. 



DELIVERED: April 24, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.